Citation Nr: 0625824	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 2001 rating decision, which assigned a 10 percent 
evaluation for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO).  In that decision, the RO 
determined that there was no CUE in the August 2001 rating 
decision which granted service connection for bilateral 
tinnitus with a 10 percent evaluation effective January 18, 
2001.  


FINDING OF FACT

The August 2001 rating decision, which granted service 
connection for bilateral tinnitus with a 10 percent 
evaluation, was supported by the evidence then of record and 
was consistent with VA laws and regulations then in effect.


CONCLUSION OF LAW

The August 2001 rating decision, which assigned a 10 percent 
rating for bilateral tinnitus, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a valid CUE claim, a claimant must show that 
there was an error in the prior adjudication of the claim.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a 
specific and rare kind of error of fact or law that compels 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A claimant must assert more than 
mere disagreement with how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Fugo, 
supra.

To determine whether CUE is present in a prior determination, 
a claimant must show that: (1) "[e]ither the correct facts, 
as they were known at that time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (1994) (quoting 
Russell, supra); See also Bustos v. West, 179 F.3d 1378, 1381 
(1999).

An alleged failure in the duty to assist by the RO, or the 
fact that medical knowledge was not advanced to its current 
state, may not form the basis for a valid claim of CUE 
because claims must be based on evidence or facts of record 
at the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994); Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993).  The veteran must argue that either the correct 
facts were not considered by the RO, or that applicable laws 
and regulations were not correctly applied in the rating 
decision at issue.  Such a determination must be based on the 
record and the law that existed at the time of that rating 
decision.  See Eddy v. Brown, 9 Vet. App. 52 (1996).  

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision, which constitutes a reversal of a prior decision on 
the grounds of CUE, has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

In an August 2001 rating decision, the RO granted service 
connection for bilateral tinnitus with a 10 percent 
evaluation.  The veteran contends that there was CUE in the 
August 2001 rating decision; specifically, he asserts that he 
should have been granted separate 10 percent ratings for 
tinnitus in each ear.  The veteran argues that Diagnostic 
Code 6260 was misapplied and that separate ratings for each 
ear were permissible.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Diagnostic Code 6260 provided for a 10 
rating for bilateral tinnitus at the time the veteran was 
granted service connection, and at the present time.  It did 
not provided for separate ratings for each ear, despite the 
veteran's arguments that Diagnostic Code 6260 was misapplied 
and that separate ratings were permissible.  

While the rating schedule provides for ratings in each ear 
for otitis media, otitis externa, and ear neoplasms, 
Diagnostic Code 6260 specifically did not provide for 
separate rating for each ear for "bilateral" tinnitus.  
Otitis media, otitis externa, and ear neoplasms are all 
conditions that may affect only one or both ears and may have 
separate complications when bilateral.  The United States 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) has defined tinnitus as a ringing, buzzing noise in 
the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly 
v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Thus, 
either tinnitus is present or it is not, and a single 
evaluation is appropriate whether tinnitus is perceived as 
being bilateral or unilateral.  Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2002).  At the time of the 
August 2001 rating decision, there was no statutory, 
regulatory, or case authority that required a 10 percent 
rating for tinnitus in each ear for a total of 20 percent.

Diagnostic Code 6260 was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary directed the Board to resume adjudication of the 
previously stayed claims (claims which had been affected by 
Smith) consistent with VA's longstanding interpretation that 
a single 10 percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precluded an evaluation in excess of a single 10-percent 
rating for tinnitus, as does the current version of 
Diagnostic Code 6260.  As such, there was no misapplication 
of Diagnostic Code 6260, and no CUE in the August 2001 rating 
decision.  

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  





ORDER

As there was no CUE in the August 2001 rating decision, which 
assigned a 10 percent evaluation for bilateral tinnitus, the 
appeal is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


